UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2911



REGINA K. SMITH,

                                            Plaintiff - Appellant,

          versus

SOUTH CAROLINA BUDGET AND CONTROL BOARD,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CA-93-1453-3-OBC)


Submitted:   May 16, 1996                   Decided:   May 28, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Regina K. Smith, Appellant Pro Se. Jonathan Pharr Pearson, Stephen
Carrington Mitchell, OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
Columbia, South Carolina; Joseph Dawson Shine, SOUTH CAROLINA
BUDGET AND CONTROL BOARD, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment to the Appellee in this action alleging employment

discrimination. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Smith v. South Carolina Budget &
Control, No. CA-93-1453-3-OBC (D.S.C. Sept. 28, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2